By the Court.
For the purpose of showing that the intoxicating liquor found in that part of the defendant’s premises situated in Somerville was kept with intent to sell, the evidence admitted as to what was found in that part of the building situated in Cambridge was competent.
Upon this issue, it was proper that the jury should know the situation and use of the whole building, it being immaterial whether the liquor found in Somerville was intended for sale in that city, or in the part of the building which was in Cambridge. Commonwealth v. McCluskey, 123 Mass. 401.

Exceptions overruled.